Citation Nr: 1233301	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-25 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970, and from         May 1975 to October 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. Jurisdiction over the case was then transferred to the Atlanta, George RO. 

The Board finds a sufficient basis in the evidence upon which to decide the claim for service connection for PTSD. The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and                is REMANDED to the RO via the Appeals Management Center (AMC),                       in Washington, DC. VA will notify the Veteran if further action is required              on his part.


FINDING OF FACT

There is not a confirmed clinical diagnosis of PTSD of record, or evidence establishing the reasonable likelihood of the same.


CONCLUSION OF LAW

The criteria are not met for service connection for PTSD. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from March 2006, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.        § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the           joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, an addendum to the VCAA letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the initial VCAA notice correspondence was issued prior to the December 2006  RO rating decision adjudicating the Veteran's claim, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), personnel records and VA outpatient records. While the Veteran has not undergone a VA Compensation and Pension examination with regard to service connection for PTSD, the Board finds that one is not necessary under the circumstances. Essentially, the medical evidence does not substantiate a clinical diagnosis of PTSD, but rather, tends to rule out this possibility. Thus, there is no reasonable likelihood that the current claimed condition of PTSD may be etiologically related to an incident of service. A VA exam therefore is not in order. See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002). See also, 38 C.F.R. § 3.159(c)(4). In furtherance of his claim, the Veteran provided several personal statements, and lay statements from other individuals.         He declined the opportunity to testify at a hearing. There is no indication of any further relevant outstanding evidence or information that has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist           the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third-party individuals.      See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and     M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

Considering this claim objectively and with the regulatory requirements for PTSD service connection claims in mind, the Board finds that service connection cannot be granted on the current record. The most thorough evidence before the Board weighs against the propriety of a current clinical diagnosis of PTSD. Without a diagnosis of PTSD of record, the Board has no basis in the evidence to proceed further with the consideration of this claim. It warrants mention in this regard, however, that even if PTSD were established, the record does not as of yet present a verified in-service stressor.   

As to the background of the case, the Veteran through March 2006 correspondence indicated that during his service from December 1968 to June 1970, in the capacity of an armor crewman (the Veteran was able to provide his unit of assignment) when in field training he witnessed a fellow soldier having been run over and killed by a tank. The Veteran then described a second incident at rifle range where a fellow soldier accidentally shot himself. The Veteran proceeded to explain that both incidents were devastating for him and his recollection and traumatic reaction to these incidents continued to the present time period.

In an accompanying response to a PTSD stressor questionnaire sent by the RO,       the Veteran indicated that the tragic incident in which an individual was killed by a tank occurred on January 20, 1970, though the name of the individual involved was unknown. The Veteran also identified May 15, 1969 as the date upon which the other individual was killed while at a firing range practicing shooting an M-16 rifle. In subsequent correspondence the Veteran has reiterated that he does not recall the names of either individuals involved in these incidents.

The Veteran has provided lay statements from two individuals who knew him        since service, both of whom attested to firsthand knowledge that the Veteran had experienced nightmares and flashbacks related to recollections from service.

Meanwhile, records of VA outpatient treatment include a psychiatric consult from April 2006 that noted consideration of the Veteran's symptoms profile, and description of traumatic events from service. The Veteran reported depression had been chronic since a marital problem seven to eight years before. He had financial problems, lived alone and had a diabetic condition with chronic pain due to arthritis. On mental status evaluation, he was alert, withdrawn, cooperative, constricted in affect, dysphoric in mood but not sad. He denied worthlessness or hopeless feeling. He described recurring dream with the tank accident as identified. There was good reality testing and sense. Memory function was grossly fair even though he complained about forgetfulness. Insight and judgment were fair. He denied suicidal or homicidal ideation. Anxiety was somewhat increased due to memory of events from service. The diagnosis given was mood disorder due to chronic pain syndrome; adjustment disorder with anxiety and depression; rule out dysthymic disorder. A Global Assessment of Functioning (GAF) score was assigned of 70.   
The VA examiner added the comment that "I did not have [the] impression that [the] patient suffers from full blown PTSD. No classical symptoms of PTSD were found except several syndrome [sic]."

On a follow-up evaluation in July 2006, a similar symptom profile was noted.     The diagnosis was mood disorder due to chronic pain syndrome; dysthymic disorder. A GAF was found of 65. The psychiatrist further comment that                       "the patient's PTSD screen is positive but mild and it [is] partial [rather] than full blown. The incident is neither combat-related nor sex-related." On a November 2006 consult, it was observed that as long as the Veteran was not reminded of the identified traumatic events from service, he did not dwell on such memory.              No flashback or startle reaction was reported. The diagnosis was dysthymic disorder; and mood disorder due to general medical condition, with an assigned GAF of 60. 

Based on the foregoing, the best indication before the Board is that the Veteran  does not currently manifest the condition of PTSD, as referenced in the treatment records from his treating VA psychiatrist. Whereas the Veteran demonstrated            at least one essential symptom of PTSD per the diagnostic criteria, that of recollection of a traumatic events, the remaining classical symptoms of this condition simply were not shown. There was no indication flashbacks or heightened startle response, and recollection of traumatic events appeared to take place only when outwardly suggested. In sum, the Veteran had the unfortunate situation of having witnessed the events described, but on the whole, did not manifest the complete underlying criteria for the psychiatric condition of PTSD in the professional judgment of an evaluating psychiatrist. Moreover, on the subject of medical diagnosis, the Veteran has not identified any other pertinent source of treatment, VA or private, that would otherwise substantiate a diagnosis of the condition claimed.  

Pursuant to VA law, the first criterion to establish service connection is competent evidence of the current disability claimed. See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). Absent a confirmed clinical diagnosis of PTSD in this case, or at least a reasonable likelihood of establishing such a diagnosis, the claim for service connection for this condition cannot be established. 

Inasmuch as a probative clinical diagnosis of PTSD is not established, there is no foundation for further inquiry into whether the claimed condition is associated with an in-service stressor. The Board observes in passing only that there is not yet a verifiable stressor of record. Indeed, the RO's prior basis for denying this claim centered on the lack of a verified stressor. This notwithstanding, the Board notes that as the case presently stands, even without recalling the names of individuals involved, the Veteran has probably given enough information to permit some meaningful attempt at stressor corroboration (as he has provided dates of the events, and a unit designation). Consequently, should the Veteran have more concrete and persuasive evidence in support of a PTSD diagnosis in the future, he is advised to submit this information to VA should he desire to reopen his claim for service connection for PTSD. 

As for now, the competent evidence weighs against a PTSD diagnosis, and thus   the validity of this claim. The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot offer a self-diagnosis of PTSD, as a matter requiring psychiatric expertise in accordance with governing criteria, and not within the purview of lay observation. See Grottveit v. Brown,          5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the claim for service connection for PTSD is being denied.          The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for PTSD is denied. 


REMAND

There is additional development required on the remaining claim for service connection for bilateral hearing loss, prior to issuance of an appellate decision.

On a March 2008 VA Compensation and Pension examination, the Veteran was diagnosed with bilateral hearing loss. The VA examiner noted consideration of        the Veteran's reported in-service noise exposure, consisting of exposure to tanks    in his first period of service as an armor crewman, and having fired guns during his second period of service, sometimes without ear protection. The VA examiner then opined that hearing loss was less likely as not caused by or a result of military noise exposure. The stated rationale was that service treatment records showed normal hearing throughout military service, and therefore the hearing loss was more likely a post-service occurrence. 

Reviewing the STRs, however, the level of hearing acuity during military service actually appears to have materially fluctuated. On separation from the Veteran's first period of military service in April 1970, his auditory acuity was measured at    0 decibels (dB) in all relevant categories. However, on his June 1974 physical for reentrance, an audiogram showed as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
25
15
15
LEFT
20
15
15
15

Such a hearing test in 1974, while not technically showing hearing loss for VA purposes as defined under 38 C.F.R. § 3.385, was nonetheless very close to that threshold. 
The Board deems necessary a medical opinion on the etiology of hearing loss which takes into account both the significance of this threshold shift between periods of military service, as well as the Veteran's own subjective assertions of noise exposure and whether these explain the onset of hearing loss notwithstanding that the record is absent actual documentation of the same. See Hensley v. Brown,             5 Vet. App. 155, 158 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)          (an absence of documented hearing loss during military service still does not preclude the claimant from establishing service connection when there is a post-service diagnosis of hearing loss, and medical evidence establishing a causal link to service). Hence, a supplemental opinion will be requested for this purpose. 

Accordingly, this claim is REMANDED for the following action:

1. The RO/AMC should return the claims folder to the examiner who conducted the VA examination of         March 2008 and request a supplemental opinion. The VA examiner is requested to review the contents of the Veteran's claims file. The VA examiner is then requested to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to his military service taking into consideration  the documented medical history, to specifically include the substantial upward threshold shift demonstrated between an April 1970 separation audiogram and a       June 1974 audiogram upon reentrance into service.        The VA examiner should also specifically indicate consideration of the Veteran's competent lay assertions of in-service noise exposure, as well as the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. The VA examiner is also further requested to take into consideration the significance, if any, of a documented January 2007 private audiologist's opinion that the Veteran's hearing loss might be related to service.  

Provided that the March 2008 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from another examiner that addresses the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.        If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim for service connection for bilateral hearing loss based upon all additional evidence received. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to          the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on the next page)







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


